NO.    92-218
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1992


JOSEPH MALONEY,
          Petitioner and Appellant,
                                                                SEP 22 1992
TINA GORDON, City Judge,
City Court of Columbia Falls,
          Respondent and Respondent.




APPEAL FROM:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead,
               The Honorable Michael H. Keedy, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               James C. Bartlett,         Hash,   O1Brien   &   Bartlett,
               Kalispell, Montana

          For Respondent:
               Hon. Marc Racicot, Attorney General,
               Micheal S. Wellenstein, Assistant Attorney General,
               Helena, Montana
               Katherine R. Curtis, City Attorney, Columbia Falls,
               Montana


                           Submitted on Briefs:      September 10, 1992
                                          Decided:   September 22, 1992
Filed:
Justice R. C. McDonough delivered the Opinion of the Court.

     Appellant, Joseph Maloney, appeals from an order and judgment
of the District Court of the Eleventh Judicial District, Flathead
County, dismissing his petition for writ of review, writ of
mandamus, writ of supervisory control and other appropriate relief.
We affirm.
     Joseph Maloney (Maloney) was charged in the City Court of
Columbia Falls with the misdemeanors of speeding and driving an
automobile while under the influence of alcohol.    He was charged
under a document entitled Notice to Appear and Complaint signed by
police officer R. Dettwiler. Maloney pled not guilty and a trial
was held.
     At trial there was testimony that the complaint was not
properly sworn to by officer Dettwiler. Maloney made a motion to
dismiss on such grounds.     The city judge took the motion under
advisement and proceeded with the trial. Maloney was convicted on
both charges.     The city judge later denied Maloney's motion to
dismiss, ruling that the failure of the officer to swear to the
complaint did not prejudice Maloney's substantial rights. Maloney
has appealed his conviction de novo and his trial is pending in the
District Court.
     At the same time, Maloney appealed his conviction, he filed
with the District Court a petition for writ of review, writ of
mandamus, writ of supervisory control, or other appropriate writ,
asking the District Court to direct the city court to dismiss the
charges.     The city filed an answer and a hearing was held.   The
                                  2
District Court denied and dismissed the petition for the various
writs.
     The District Court was           correct in dismissing Maloney's
petitions.     There is no constitutional or statutory provision
granting a district court the authority to issue a writ of
supervisory control to a city court. See State, Etc. v. City Court
of Choteau (1982), 198 Mont. 223, 225, 645 P.2d 428, 429. Maloney
having failed to properly raise the issue of supervisory control by
this Court, we will not address it.
     The District Court's authority to issue a writ of mandamus in
reviewing the action of the city court is controlled by 5 27-26-
102, MCA, which states:
     When and by whom i s s u e d .
                                 (1) It may be issued by the
     supreme court or the district court or any judge of the
     district court to any inferior tribunal, corporation,
     board, or person to compel the performance of an act
     which the law specially enjoins as a duty resulting from
     an office, trust, or station or to compel the admission
     of a party to the use and enjoyment of a right or office
     to which he is entitled and from which he is unlawfully
     precluded by such inferior tribunal, corporation, board,
     or person.

     (2) The writ must be issued in all cases where there is
     not a plain, speedy, and adequate remedy in the ordinary
     course of law.
Maloney has a plain, speedy, and adequate remedy at law, which is
the right of a trial de novo in District Court.         See 3 46-17-311,
MCA. He is therefore not entitled to a writ of mandamus. Also for
the foregoing reason, Maloney is not entitled to a writ of review.
Section 27-25-102(2), MCA, provides:
             When and by whom granted.     A   writ of review may be
     granted by:
             . .   .
     (2) the supreme court or the district court or any
judge thereof, when an inferior tribunal, board, or
officer exercising judicial functions has exceeded the
jurisdiction of such tribunal, board, or officer and
there is no appeal or, in the judgment of the court, any
plain, speedy, and adequate remedy.
A £ £ inned.


                                e &
                                 & &        Justice        /
                                       September 22, 1992

                                  CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


James C. Bartlett
Hash, O'Brien & Bartlett
P.O. Box 1178
Kalispell, MT 59903-1178

Hon. Marc Racicot, Attorney General
Michael S. Wellenstein, Assistant
215 N. Sanders, Justice Building
Helena, MT 59620


Katherine R. Curtis
City of Columbia Falls
P.O. Box 329
Columbia Falls, MT 59912

                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF WONTANA